DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/657,798 in response to reply filed February 24, 2021. Claims 1-16 are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the the redistribution structure has a first dimension along a first direction and the contiguous conductive wall has a length along the first direction wherein the length is at least half of the first direction” as there is nothing discussed in the specification regarding a distinguishable relationship between a dimension/length of the redistribution structure in a first direction and a length of the contiguous conductive wall in the same direction wherein “the length” is at least half of the first dimension. Further claims 12-13 are also rejected based on their dependency from claim 11.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 has the limitations of “forming a third wall extending between the first and third walls” and “forming a fourth wall extending between the first and third walls”. It appears the third walls should be changed to second walls to be consistent with the limitations of claim 12 and applicant drawings. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-12 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9,818,734) in view of Moon (Pre-Grant Publication 2017/0047293).
Regarding claim 1, 11-12 & 16, Lin discloses a semiconductor device comprising:
electrically coupling a semiconductor die (Fig. 3c, 124) to die contacts (150) at a first side of a redistribution structure (156), wherein the die contacts are electrically coupled to ball pads (146) at a second side of the redistribution structure;
forming a conductive wall (164) adjacent the semiconductor die by depositing a conductive material onto the redistribution structure using a metallization deposition technique forms the conductive wall on the redistribution structure wherein the conductive wall is electrically coupled to at least one shield contact (150; Col. 12, Lines 55-57) at the first side of the redistribution structure, and wherein the shield contact is electrically coupled to a ball pad at the second side of the redistribution structure;
depositing an encapsulant (Fig. 3e, 170) over the semiconductor die, wherein the encapsulant has an upper surface;
removing a portion of the encapsulant and a portion of the conductive wall to form the upper surface on the encapsulant over the semiconductor die and a top surface on the conductive wall, wherein the upper surface of the encapsulant and the top surface of the conductive wall are coplanar (Fig. 3f); and
disposing a conductive cap (180) onto the upper surface of the encapsulant, wherein the conductive cap is electrically coupled to the conductive wall (Fig. 3h; Col. 11, Lines 14-15).

Lin does not explicitly disclose the conductive wall is a contiguous conductive wall around the semiconductor die. However Moon disclose a semiconductor device comprising: 
A contiguous conductive wall (Fig. 7, 2300) continuously encircle an outer perimeter of the semiconductor die (2200).
the redistribution structure has a first dimension along a first direction; and
the contiguous conductive wall has a length along the first direction, wherein the length is at least half of the first dimension (Fig. 7).
forming a second wall opposite the continuous conductive wall across the semiconductor device, wherein the continuous conductive wall comprises a first wall;
forming a third wall extending between the first and second walls; and 
forming a fourth wall extending between the first and second walls, wherein the fourth wall is opposite the third wall across the semiconductor device wherein the second, third, and fourth wall are formed simultaneously with the first wall by depositing the conductive material onto the redistribution structure using the metallization deposition technique (See Fig. below).

    PNG
    media_image1.png
    526
    616
    media_image1.png
    Greyscale


It would have been obvious to those having ordinary skill in the art at the time of invention to form a contiguous conductive wall around the semiconductor die because it will shield the semiconductor die from electromagnetic interference (Paragraph [0054]).

Regarding claim 2, Lin further discloses:
Covering a backside of the semiconductor die with the encapsulant (Fig. 3e).

Regarding claim 3, Lin further discloses:
disposing the conductive cap onto the upper surface of the encapsulant comprises adhering a metal plate (180) to the upper surface of the encapsulant and the top surface of the conductive wall.

Regarding claim 4, Lin further discloses:
Disposing the conductive cap comprises at least one layer of a conductive material (180) onto the surface of the encapsulant and directly onto the top surface of the wall. 

Regarding claim 5, Lin further discloses:
the redistribution structure comprises a multi-level shield structure (146 & 150; Col 12, Lines 55-57), and wherein the method further comprises forming a shield component in the multi-level shield structure that is electrically coupled to the conductive wall and the conductive cap.

Regarding claim 6, Lin discloses a semiconductor device comprising:
electrically coupling a semiconductor die (Fig. 3c, 124) to die contacts (150) at a first side of a redistribution structure (156), wherein the die contacts are electrically coupled to ball pads (146) at a second side of the redistribution structure;
forming a conductive wall (164) adjacent the semiconductor die by depositing a conductive material onto the redistribution structure using a metallization deposition technique forms the conductive wall on the redistribution structure wherein the conductive wall is electrically coupled to at least one shield contact (150; Col. 12, Lines 55-57) at the first side of the redistribution structure, and wherein the shield contact is electrically coupled to a ball pad at the second side of the redistribution structure;
depositing an encapsulant (Fig. 3e, 170) over the semiconductor die and the conductive wall, wherein the encapsulant is deposited after forming the conductive wall and has an upper surface;
removing a portion of the encapsulant and a portion of the conductive wall to form the upper surface on the encapsulant over the semiconductor die and a top surface on the conductive wall, wherein the upper surface of the encapsulant and the top surface of the conductive wall are coplanar (Fig. 3f); and
disposing a conductive cap (180) onto the upper surface of the encapsulant, wherein the conductive cap is electrically coupled to the conductive wall (Fig. 3h; Col. 11, Lines 14-15).

Lin does not explicitly disclose the conductive wall is a contiguous conductive wall around the semiconductor die. However Moon disclose a semiconductor device comprising: 
A contiguous conductive wall (Fig. 7, 2300) around a semiconductor die (2200).
It would have been obvious to those having ordinary skill in the art at the time of invention to form a contiguous conductive wall around the semiconductor die because it will shield the semiconductor die from electromagnetic interference (Paragraph [0054]).

Regarding claim 7, Lin further discloses:
Covering a backside of the semiconductor die with the encapsulant (Fig. 3e).

Regarding claim 8, Lin further discloses:
disposing the conductive cap onto the upper surface of the encapsulant comprises adhering a metal plate (180) to the upper surface of the encapsulant and the top surface of the conductive wall.

Regarding claim 9, Lin further discloses:
Disposing the conductive cap comprises at least one layer of a conductive material (180) onto the surface of the encapsulant and directly onto the top surface of the wall. 

Regarding claim 10, 
the redistribution structure comprises a multi-level shield structure (146 & 150; Col 12, Lines 55-57), and wherein the method further comprises forming a shield component in the multi-level shield structure that is electrically coupled to the conductive wall and the conductive cap.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9,818,734) in view of Moon (Pre-Grant Publication 2017/0047293) as applied to claim 1 above, and further in view of Pabst (Pre-Grant Publication 2015/0108621).
Regarding claims 14-15, Lin and Moon disclose all of the limitations of claim 1 (addressed above) .Lin does not disclose the conductive cap fully overlaps the semiconductor die and extends past opposing perimeter edges of the semiconductor die. However Pabst discloses a semiconductor device comprising:
forming a conductive cap/shielding structure (Fig. 3-9, 3120 on a semiconductor device (304) wherein the conductive cap fully overlaps the semiconductor die and extends past opposing perimeter edges of the semiconductor die. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the conductive cap fully overlapping the semiconductor die and extending past the perimeter edges because it allow the conductive cap to be connected to frame (308) to thereby protecting against electromagnetic interference (Paragraph [0032]).

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. Applicant argument that the combination Lin and Moon cannot be combined and would require changes to the principle operation is not considered persuasive because the method in which Moon forms the stack sheet (3400) including encapsulant/dielectric layers and conductive roof over the semiconductor die is not relied upon in the rejection. Moon is relied upon for the teaching of forming a conductive wall (2300) around a semiconductor device for the purpose of providing EMI shielding which is formed prior to the stack sheet (3400) being laminated/pressed over the semiconductor die as shown in fig 17-18. Therefore there is no need to modify Lin to adopt the lamination process of Moon to encapsulate the die. Therefore the combination of Lin and Moon is consider proper and would not require change the principle operation as argued by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818